Title: From Thomas Jefferson to Thomas Bell, 28 June 1793
From: Jefferson, Thomas
To: Bell, Thomas



Dear Sir
Philadelphia June 28. 1793

I am favored with yours of June 12.—Mr. Jefferson my relation had detained the letter to you till he could write back to me and inform me of the difficulty of getting to Charlottesville, and how much more convenient it would be to him to take his goods in Goochld. My business made me late in answering him, and I then repeated my request to him to apply to you, as I observe that from a want of circulation, the smallest money engagements are serious things, and therefore to be made only where commodities of some sort will be taken. Before the receipt of my letter his necessities had obliged him to supply himself.—I am really sorry to learn that Mr. Derieux has so much anticipated his resources. If this aid is all expended before hand, and he is left with his Charlottesville house on his hands, he will get through the world with difficulty. Mr. Vaughan tells me he will make him his last remittance in a few days.—I am glad to learn the Doctr. has given such proofs of energy. I wish I could hear of Mr. Lewis’s perfect reestablishment also. Be so good as to present my sincere affections to both families.—I am striving to get a tenant for my mill, in which case she will be built as a merchant mill. I offer her to the Brandywine people for 20. years. My chief object is to fix a market for my own grain at home. I am with great & sincere esteem Dr Sir your friend & servt

Th: Jefferson

